DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 
Response to Arguments
With regards to the 112a rejections the rejections are withdrawn due to the cancellation of the claims. 
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive and/or moot. 
To the extent applicant is arguing that there is no camera recited in the Sad, Applicants argument have been considered but are moot in view of new grounds of rejection.
To the extent Applicant is arguing that combination of controlling locks and lights is based on a combination of determining the user has fallen (as previously drafted not including the camera, if this is directed to the use of the camera it is also moot) and is experiencing an abnormal heart rate Examiner disagrees. The elements are obvious in view of the specification of Sad as discussed in the rejection or in the alternative in view of the Horse reference. 
The remaining discussion refers to the arguments discussed above and is moot and/or not persuasive for the same reasons.  

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites “one or more sensors comprise a heart rate sensor, an accelerometer, a gyroscope, a thermal sensor, a galvanic skin response (GSR) sensor, or an electrocardiogram (ECG) sensor, or any combinations thereof.” However the specification lacks written description as to how an abnormal heart rate determined based on the second data which is gathered using the one or more sensors claimed in 30 is achieved in all the possible variations of recited by claim 31. For example, how a gyroscope by itself is used to determine an abnormal heart rate is disclosed in the specification. Examiner notes that determining an abnormal heart rate using a heart rate sensor or ECG (Examiner would even argue, ECG is a version of a heart rate sensor) are known, but not all of the variations covered by the claim language have sufficient written description. Examiner notes this was not an issue previously because the “one or more sensors” was not limited to the second data stream for determining abnormal heart rate.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26, 28, 30-33, 36-39, 41, 44-47 and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 26/39/47, recite “determine . . . . that . . .”, “determine . . . . that . . .” and “if . . . .”. Which causes a lack of clarity as there is a mismatch between the “that” and the “if”. The way it is currently drafted it always determines that there is an abnormal heart rate and the user has fallen thus why is there a conditional statement. For those reasons the claims do not clearly define the metes and bounds of what is claimed and are indefinite. Additionally, the claims depending from these claims are also indefinite for the same reasons.

Claim 28 merely recites “first or second data”, however it’s unclear what the extent of the “second data” is as its relative to the “a sensor”. Based on the “abnormal heart rate” this is a heart rate sensor and an “abnormal heart rate” covers most if not all heart issues. Thus what the second data is being used to determine is unclear. Examiner notes that taking claim 28 in view of 30 (see 112b rejection below for claim 30 which is related to this discussion) Applicants could be meaning that the “a sensor” is “one or more” sensors which would then lend some clarity to this issue. For those reasons the For purposes of examination Examiner is going to interpret “a sensor” as “one or more sensor” for purposes of compact prosecution.

Claim 30 it recites comprising “one or more” sensors, however Claim 26 recites “from a sensor”. “A sensor” is singular thus it causes confusion if it is the same sensor or if applicant is claiming some other one or more sensor. If the “a sensor” is meant to be “one or more” sensors then Examiner would recommend amending that into claim 26. Furthermore, presuming the “one or more” sensor is meant to be the “a sensor” claim 30 is broadening the scope of the “a sensor”.  For the reasons above the claim does not clearly define the metes and bounds of the claim and the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26, 28, 30-32, 36-37, 39, 41, 44-45, 47 is/are rejected under 35 U.S.C. 103 as obvious over Sadhu (Rajendra Sadhu, US 20150223705) hereinafter Sad in view of Velipasalar (Senem Velipasalar et al., US 20130128051) hereinafter Vel or, in the alternative, under 35 U.S.C. 103 as obvious over Sad in view of Vel in further view of Horseman (Samantha Horseman, US 20140163333) hereinafter Horse.
 Regarding claim 26, an interpretation of Sad discloses apparatus for user monitoring and response (claim 1-2, 6), the apparatus comprising: 
a processor (“Programmable Microcontroller” Fig. 1-6, [0018], [0036]-[0038] see also [0054], [0056], [0069], [0071], Claim 1; Various portions of these sections and others refer to the device having processor(s)/microcontroller(s) with associated memory/storage); and 
storage to store instructions to direct the processor ([0036]-[0038], [0054], [0056], [0069], [0071], Claim 1; Various portions of these sections and others refer to the device having memory/storage as well as the processors being “programmable” i.e. running on stored software. Furthermore, Examiner notes that “smart watches” are known to include memory and a processor) to: 
receive, from a sensor, first data relating to a user of the apparatus ([0017]-[0018], [0062] see also [0020], [0043], [0048], [0055], Claim 1-2, Fig. 3); 
determine, based on the first data, that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); 
receive, from a sensor in the apparatus, second data relating to the user of the apparatus ([0018], [0077], [0084], [0094], Claim 2);
determine, based on the second data, that the user has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2 see also [0062]); and 
if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2) or has the abnormal heart rate condition ([0018], [0077], [0094], Claim 2), control one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue” and “based on one or more pre-defined events or events which can be programmed in real-time.”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) and controlling one or more lights in a home of the user ([0057], [0093] see also [0018]-[0020], [0080]-[0081] and [0094]; [0093] recites controlling one or more automated elements (which includes both lighting and security) based on sensor data event or condition. In an example provides an emergency situation, in [0020] it states “an automatic system configured in a wearable device to issue command(s)/signal(s) to emergency team/healthcare provider and/or to home automation control system in case it detects an unwanted condition based on reading of one or more sensors” conditions based on the disclose data gathering includes both abnormal heart rates and falling as such the Sad reference recites turning on lights and unlocking doors based on an abnormal heart rate and a fall).

Sad may not explicitly disclose the sensor providing first data is a camera separate from the apparatus providing the first data and based on that camera data/first data determine that a user has fallen.
However, in the same field of endeavor (medical devices), Vel teaches a camera separate from the apparatus ([0047]-[0048], [0054], [0056]-[0057]; Recites a camera device worn by the user or a static camera device watching a FOV to determine a fall) providing the first data and based on that camera data/first data determine that a user has fallen. ([0047]-[0048], [0054], [0056]-[0057]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the analysis of data from embedded and external sensors as recited in Sad to include a camera separate from the apparatus and fall detection analysis based on a camera in order to detect a fall so as to provide immediate medical attention ([0004]). Furthermore, using a camera and analysis of such data for fall detection is merely substituting camera data and analysis for the accelerometer based fall analysis as recited in Sad, which is merely simple substitution of one known element for another to obtain predictable results, the predictable result being fall detection. Also, doing so with a camera as discussed by Vel is “obvious to try” as one of the enumerated predictable approaches with a reasonable chance of determining a fall.

Sad may not explicitly disclose performing automation based on the combined fall and heart rate; turn on one or more lights. 
As discussed above Sad recites determining both falls and abnormal heart rates as emergency situations to cause a control of home elements, as well as performing automation by issuing one or more commands to various elements of the house based on the unwanted/emergency condition, for example [0057] “based on one or more pre-defined events or events which can be programmed in real-time.”. Substituting fall and abnormal heart rate detection for the detection of one of these individually is merely substituting the use of either of the known requirements by itself with the combination of the two which yields the predictable result of issuing a command to open the door and turn on lights based on both a fall and abnormal heart.
With regards to “turning on” lights, lights are either off or in some form of providing light. Sad recites controlling lights in response to emergency events/conditions ([0057], [0093]), and it would be obvious in view of the discussion specifically that for emergency situations to control lights by turning them on thereby helping emergency responders see in a home so they are able to locate and treat patients saving precious time during an emergency situation ([0008]). 

In the alternative, in the same field of endeavor (medical devices), Horse teaches confirming a characteristic or condition by checking multiple characteristics or conditions ([0298] see also [0075]-[0076]) in order to reduce the number of false alarms.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the alert based on heart rate or falling events/conditions as recited by Sad to include confirming both before submitting the alert as it would reduce on the risk of false alarms as recited in Horse ([0298]).

 Regarding claim 28, an interpretation of Sad further discloses the instructions to direct the processor to test the received first or second data to match the received first or second data with one or more predetermined health condition in addition to the fallen condition and the abnormal heart rate condition ([0017]-[0020], [0040] including “the present disclosure has been described with the purpose of using a wearable device such as a watch, band, or like device, for monitoring health conditions and controlling home automation networks”, [0045], [0049] sleep apnea, [0057]-[0058], [0077], Claims 1-2, Fig. 7 see also [0036]-[0038], [0043]-[0044], [0046]-[0048], [0080]-[0081], [0087]; These portions recite numerous disclosures of comparing to threshold for determining a condition).

Regarding claim 30, an interpretation of Sad further discloses comprising one or more sensors configured to collect the data relating to the user of the apparatus ([0046], [0055], [0060], [0080], Claim 3).

Regarding claim 31, an interpretation of Sad further discloses wherein the one or more sensors comprise a heart rate sensor, an accelerometer, a gyroscope, a thermal sensor, a galvanic skin response (GSR) sensor, or an electrocardiogram (ECG) sensor, or any combinations thereof ([0046], [0055], [0060], [0080], [0088], Claim 3).

Regarding claim 32, an interpretation of Sad further discloses the instructions to direct the processor to automatically place a telephone call to an emergency dispatch center, or an emergency contact, or both ([0017]-[0018], [0043]-[0045], [0081], [0094] see also [0036]-[0038]).

Regarding claim 36, an interpretation of Sad further discloses the instructions to direct the processor to, if the user has fallen, automatically unlock one or more locks to provide emergency responders access to the user ([0080]-[0081], [0090], [0093]-[0094] see also [0036]-[0038], [0057], [0066]; Examiner notes that “to provide emergency responders access to the use” is an intended use of the system and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

 Regarding claim 37, an interpretation of Sad further discloses wherein the one or more locks comprise one or more locks to one or more doors to the home of the user ([0019]-[0020], [0048], [0057], [0081], [0094] see also [0036]-[0038]).

 Regarding claim 39, an interpretation of Sad discloses tangible, non-transitory, machine-readable medium comprising code to direct a processor of an apparatus ([0036]-[0038]) to: 
receive, from a sensor, first data relating to a user of an apparatus for user monitoring and response ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determine, based on the first data, that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); 
receive, from a sensor in the apparatus, second data relating to the user of the apparatus ([0018] , [0077], [0084], [0094], Claim 2);
determine, based on the second data, that the user has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2); and 
if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2) or has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2), control one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) and controlling one or more lights in a home of the user ([0057], [0093] see also [0018]-[0020], [0080]-[0081] and [0094]; [0093] recites controlling one or more automated elements (which includes both lighting and security) based on sensor data event or condition. In an example provides an emergency situation, in [0020] it states “an automatic system configured in a wearable device to issue command(s)/signal(s) to emergency team/healthcare provider and/or to home automation control system in case it detects an unwanted condition based on reading of one or more sensors” conditions based on the disclose data gathering includes both abnormal heart rates and falling as such the Sad reference recites turning on lights and unlocking doors based on an abnormal heart rate and a fall).

Sad may not explicitly disclose the sensor providing first data is a camera separate from the apparatus providing the first data and based on that camera data/first data determine that a user has fallen.
However, in the same field of endeavor (medical devices), Vel teaches a camera separate from the apparatus ([0047]-[0048], [0054], [0056]-[0057]; Recites a camera device worn by the user or a static camera device watching a FOV to determine a fall) providing the first data and based on that camera data/first data determine that a user has fallen. ([0047]-[0048], [0054], [0056]-[0057]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the analysis of data from embedded and external sensors as recited in Sad to include a camera separate from the apparatus and fall detection analysis based on a camera in order to detect a fall so as to provide immediate medical attention ([0004]). Furthermore, using a camera and analysis of such data for fall detection is merely substituting camera data and analysis for the accelerometer based fall analysis as recited in Sad, which is merely simple substitution of one known element for another to obtain predictable results, the predictable result being fall detection. Also, doing so with a camera as discussed by Vel is “obvious to try” as one of the enumerated predictable approaches with a reasonable chance of determining a fall.

Sad may not explicitly disclose performing automation based on the combined fall and heart rate; turn on one or more lights. 
As discussed above Sad recites determining both falls and abnormal heart rates as emergency situations to cause a control of home elements, as well as performing automation by issuing one or more commands to various elements of the house based on the unwanted/emergency condition, for example [0057] “based on one or more pre-defined events or events which can be programmed in real-time.”. Substituting fall and abnormal heart rate detection for the detection of one of these individually is merely substituting the use of either of the known requirements by itself with the combination of the two which yields the predictable result of issuing a command to open the door and turn on lights based on both a fall and abnormal heart.
With regards to “turning on” lights, lights are either off or in some form of providing light. Sad recites controlling lights in response to emergency events/conditions ([0057], [0093]), and it would be obvious in view of the discussion specifically that for emergency situations to control lights by turning them on thereby helping emergency responders see in a home so they are able to locate and treat patients saving precious time during an emergency situation ([0008]). 

In the alternative, in the same field of endeavor (medical devices), Horse teaches confirming a characteristic or condition by checking multiple characteristics or conditions ([0298] see also [0075]-[0076]) in order to reduce the number of false alarms.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the alert based on heart rate or falling events/conditions as recited by Sad to include confirming both before submitting the alert as it would reduce on the risk of false alarms as recited in Horse ([0298]).

 Regarding claim 41, an interpretation of Sad further discloses comprises code to direct the processor to automatically place a telephone call to an emergency dispatch center, or an emergency contact, or both ([0017]-[0018], [0043]-[0045], [0081], [0094] see also [0036]-[0038]).

 Regarding claim 44, an interpretation of Sad further discloses wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor to, if the user has fallen, automatically unlock one or more locks to provide emergency responders access to the user ([0080]-[0081], [0090], [0093]-[0094] see also [0036]-[0038], [0057], [0066]).

 Regarding claim 45, an interpretation of Sad further discloses wherein the one or more locks comprise one or more locks to one or more doors to the home of the user ([0019]-[0020], [0048], [0057], [0081], [0094] see also [0036]-[0038]).

Regarding claim 47, an interpretation of Sad discloses a method for sensing and responding to health conditions of a user of an apparatus, comprising: 
receiving, from a sensor, first data relating to a user of the apparatus ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determining, based on the first data, that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); 
receiving, from a sensor in the apparatus, second data relating to the user of the apparatus ([0018] , [0077], [0084], [0094], Claim 2);
determining, based on the second data, that the user has an abnormal heart rate condition ([0018], [0077], [0094], Claim 2; and 
if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2) or has the abnormal heart rate condition ([0018], [0077], [0094], Claim 2), controlling one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) and controlling one or more lights in a home of the user ([0057], [0093] see also [0018]-[0020], [0080]-[0081] and [0094]; [0093] recites controlling one or more automated elements (which includes both lighting and security) based on sensor data event or condition. In an example provides an emergency situation, in [0020] it states “an automatic system configured in a wearable device to issue command(s)/signal(s) to emergency team/healthcare provider and/or to home automation control system in case it detects an unwanted condition based on reading of one or more sensors” conditions based on the disclose data gathering includes both abnormal heart rates and falling as such the Sad reference recites turning on lights and unlocking doors based on an abnormal heart rate and a fall).

Sad may not explicitly disclose the sensor providing first data is a camera separate from the apparatus providing the first data and based on that camera data/first data determine that a user has fallen.
However, in the same field of endeavor (medical devices), Vel teaches a camera separate from the apparatus ([0047]-[0048], [0054], [0056]-[0057]; Recites a camera device worn by the user or a static camera device watching a FOV to determine a fall) providing the first data and based on that camera data/first data determine that a user has fallen. ([0047]-[0048], [0054], [0056]-[0057]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the analysis of data from embedded and external sensors as recited in Sad to include a camera separate from the apparatus and fall detection analysis based on a camera in order to detect a fall so as to provide immediate medical attention ([0004]). Furthermore, using a camera and analysis of such data for fall detection is merely substituting camera data and analysis for the accelerometer based fall analysis as recited in Sad, which is merely simple substitution of one known element for another to obtain predictable results, the predictable result being fall detection. Also, doing so with a camera as discussed by Vel is “obvious to try” as one of the enumerated predictable approaches with a reasonable chance of determining a fall.

Sad may not explicitly disclose performing automation based on the combined fall and heart rate; turn on one or more lights. 
As discussed above Sad recites determining both falls and abnormal heart rates as emergency situations to cause a control of home elements, as well as performing automation by issuing one or more commands to various elements of the house based on the unwanted/emergency condition, for example [0057] “based on one or more pre-defined events or events which can be programmed in real-time.”. Substituting fall and abnormal heart rate detection for the detection of one of these individually is merely substituting the use of either of the known requirements by itself with the combination of the two which yields the predictable result of issuing a command to open the door and turn on lights based on both a fall and abnormal heart.
With regards to “turning on” lights, lights are either off or in some form of providing light. Sad recites controlling lights in response to emergency events/conditions ([0057], [0093]), and it would be obvious in view of the discussion specifically that for emergency situations to control lights by turning them on thereby helping emergency responders see in a home so they are able to locate and treat patients saving precious time during an emergency situation ([0008]). 

In the alternative, in the same field of endeavor (medical devices), Horse teaches confirming a characteristic or condition by checking multiple characteristics or conditions ([0298] see also [0075]-[0076]) in order to reduce the number of false alarms.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the alert based on heart rate or falling events/conditions as recited by Sad to include confirming both before submitting the alert as it would reduce on the risk of false alarms as recited in Horse ([0298]).

Claim Rejections - 35 USC § 103
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Horse. 
 Regarding claim 33, an interpretation of Sad discloses the above. An interpretation of Sad may not explicitly disclose to raise an alarm on the apparatus and wait a predetermined amount of time for the user to press an override button before performing other actions.
However, in the same field of endeavor (medical devices), Horse teaches to raise an alarm on the apparatus and wait a predetermined amount of time for the user to press an override button before performing other actions ([0335], [0342]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include an override to transmitting the alert because it allows for controlling the sending of an alert in order to inhibit false alerts from being transmitted ([0335]). 

Claim Rejections - 35 USC § 103
Claim 38, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Vel in further view of Ricci (Christopher Ricci, US 20160318468) hereinafter Ric or, in the alternative, under 35 U.S.C. 103 as obvious over Sad in view of Vel in further view of Horse and Ric.
Regarding claim 38, an interpretation of Sad discloses the above in claim 26. An interpretation of Sad may not explicitly discloses to automatically control one or more features of a vehicle.
However, in the same field of endeavor (medical devices), Ric teaches automatically control one or more features of a vehicle ([0363]-[0365], Fig. 19 see also [0457], [0465]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the controlling element(s) of the vehicle in response to health sensing as taught by Ric because it provides safety for the user ([0365]). Furthermore, combining/substituting the elements of Sad which discloses sensing, determining and automation with the elements of specifically controlling elements of a vehicle in response to sensing and determination is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an element of the vehicle changes in response to sensing.

Regarding claim 46, an interpretation of sad discloses the above in claim 39 including wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor ([0036]-[0038]). 
An interpretation of Sad may not explicitly disclose automatically control one or more features of a vehicle.
However, in the same field of endeavor (medical devices), Ric teaches automatically control one or more features of a vehicle ([0363]-[0365], Fig. 19 see also [0457], [0465]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the controlling element(s) of the vehicle in response to health sensing as taught by Ric because it provides safety for the user ([0365]). Furthermore, combining/substituting the elements of Sad which discloses sensing, determining and automation with the elements of specifically controlling elements of a vehicle in response to sensing and determination is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an element of the vehicle changes in response to sensing.

Claim Rejections - 35 USC § 103
Claims 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Vel in further view of Fujii (Hiroyuki Fujii et al., US 20130100284) hereinafter Fuji or, in the alternative, under 35 U.S.C. 103 as obvious over Sad in view of Vel in further view of Horse and Fuj.
Regarding claim 51, an interpretation of the modified Sad discloses the above in claim 26. 
An interpretation of Sad may not explicitly disclose wherein the camera is a time-of-flight camera.
However, in the same field of endeavor (medical devices), Fuji teaches wherein the camera is a time-of-flight camera ([0064] including “Also, as an active range imaging sensor, a light sectioning technique for obtaining a distance to an object based on a triangulation principle, a time-of-flight technique for measuring a time until light reflected from an object is received after being projected, and the like have been widely employed.”, [0065] including “the embodiments will be described using an exemplary case where a range imaging sensor using a time-of-flight technique is used.” See also [0024], [0152]-[0153]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the device taught by Sad in view of Vel with its analysis of data from embedded and external sensors (Sad) including the use of an external camera for fall detection (Vel) to include a TOF camera as recited by Fuji in order to  determine if a person has fallen down ([0024]). Furthermore, substituting the TOF camera of Fuji for the cameras recites by Vel is merely simple substitution of one known element (non TOF cameras) for another (TOF camera) to obtain predictable results; data that a person has fallen down.


Regarding claim 52, an interpretation of the modified Sad discloses the above in claim 39. 
An interpretation of Sad may not explicitly disclose wherein the camera is a time-of-flight camera.
However, in the same field of endeavor (medical devices), Fuji teaches wherein the camera is a time-of-flight camera ([0064] including “Also, as an active range imaging sensor, a light sectioning technique for obtaining a distance to an object based on a triangulation principle, a time-of-flight technique for measuring a time until light reflected from an object is received after being projected, and the like have been widely employed.”, [0065] including “the embodiments will be described using an exemplary case where a range imaging sensor using a time-of-flight technique is used.” See also [0024], [0152]-[0153]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the device taught by Sad in view of Vel with its analysis of data from embedded and external sensors (Sad) including the use of an external camera for fall detection (Vel) to include a TOF camera as recited by Fuji in order to  determine if a person has fallen down ([0024]). Furthermore, substituting the TOF camera of Fuji for the cameras recites by Vel is merely simple substitution of one known element (non TOF cameras) for another (TOF camera) to obtain predictable results; data that a person has fallen down.

Regarding claim 53, an interpretation of the modified Sad discloses the above in claim 47. 
An interpretation of Sad may not explicitly disclose wherein the camera is a time-of-flight camera.
However, in the same field of endeavor (medical devices), Fuji teaches wherein the camera is a time-of-flight camera ([0064] including “Also, as an active range imaging sensor, a light sectioning technique for obtaining a distance to an object based on a triangulation principle, a time-of-flight technique for measuring a time until light reflected from an object is received after being projected, and the like have been widely employed.”, [0065] including “the embodiments will be described using an exemplary case where a range imaging sensor using a time-of-flight technique is used.” See also [0024], [0152]-[0153]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the device taught by Sad in view of Vel with its analysis of data from embedded and external sensors (Sad) including the use of an external camera for fall detection (Vel) to include a TOF camera as recited by Fuji in order to  determine if a person has fallen down ([0024]). Furthermore, substituting the TOF camera of Fuji for the cameras recites by Vel is merely simple substitution of one known element (non TOF cameras) for another (TOF camera) to obtain predictable results; data that a person has fallen down.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-35 of U.S. Patent No. 10653369 (‘369) in view of Sad. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are narrower representation of the elements of patented claims in ‘369 with slight amendments those amendments being disclosed by the prior art and render obvious the amendments.
Claim 26 (and 39/47) of the current app recite determining a fall and unlocking a door if a fall is determined based on a sensor reading, Claim 1 (and 15/27) of ‘369 recite monitoring sensors and determining a health condition, specifically “determining that the user has fallen” and “controlling one or more locks” to determining a fall. The difference being controlling a lock which has two states lock or unlocked, the claims of ‘369 do not explicitly recite unlock as it’s one of two states the ‘369 would render this obvious however, Sad also discloses this (see the rejection of claim one citing portions for “unlock”/”unlocking”). As ‘369 recites controlling a lock in response to a fall and locks have two states locked or unlocked taking ‘369 in view of Sad would be obvious as it is applying a known method to similar system to achieve a predictable result of unlocking the door automatically. The dependent claims in the current application appear to be the same/equivalents of the dependent claims in ‘369 for example ‘369 claim 2/3/14 and the current applications claim 31/29/27 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050116820 to Goldreich see Fig. 1; US 20120041278 to Sadhu; US 20140297006 to Sadhu; US 20090227882 including [0059] “warned by an alarm when a patient gets or falls out of bed, a patient stops breathing, a patient's heart stops, a patient is moving abnormally, or there exists some other condition or combination of conditions for which monitoring station 12 provides an alarm.”;  US 20150022338 recites controlling home including lights/locks etc. in response to health conditions/states see [0034]-[0035]; US 20060001545 to Wolf – [0107] including ” Video cameras or other sensors monitor the areas protected by the airbags and soft floors detect when persons enter, track their motion, and—if a fall is detected” See also [0104]; Yueng Santiago Delahoz et al. Survey on Fall Detection and Fall Prevention Using Wearable and External Sensors. Sensors 2014, 14, 19806-19842. https://doi.org/10.3390/s141019806. published on 10/22/14. viewed on 4/23/22; Xinguo Yu, "Approaches and principles of fall detection for elderly and patient," HealthCom 2008 - 10th International Conference on e-health Networking, Applications and Services, 2008, pp. 42-47, doi: 10.1109/HEALTH.2008.4600107. viewed on 4/23/22; US 20130182905 to Myers see [0089]; US 20140267625 to Clark see [0138], [0144]-[0145] discussing various three dimensional scanning including TOF for determining falls. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	26 April 2022